I cannot concur in the majority opinion. I think the dialogue between plaintiff and the truck driver was not admissible in evidence. See Eastern Torpedo Co. v. Shelts, 121 Okla. 129,247 P. 974; Bernard v. Grand Rapids Paper Box Co. (Mich.) 136 N.W. 374; Tuccio v. Smith (Miss.) 118 so. 195.
I take it this evidence was offered as a *Page 665 
part of the proof necessary to establish liability, the burden being on plaintiff to prove liability by competent evidence. This evidence in my judgment was not admissible and upon its face was highly prejudicial. It tended definitely to show almost culpable negligence, at least a most aggravated case of failure of defendant to use due care in equipping its trucks for travel on the highways.
I agree and insist that ample compensation be, made for personal injury where liability is either conceded or shown. I believe that in this case liability could be shown and the amount fairly determined without resort to this inadmissible and highly prejudicial evidence. It was quite material to show how the truck was equipped and operated, but here the case was permitted to turn to a large extent on what the truck driver did or not say about the equipment, when he was interrogated about it. I think on its face this evidence does not meet the test to be admissible as a part of the "res gestae." I would therefore feel forced to award a new trial.